UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-07175 NAME OF REGISTRANT: VANGUARD TAX-MANAGED FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD TAX-MANAGED SMALL-CAP FUND ISSUER: A. SCHULMAN, INC. TICKER: SHLM CUSIP: 808194104 MEETING DATE: 12/10/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: DAVID G. BIRNEY ISSUER YES FOR FOR ELECTION OF DIRECTOR: HOWARD R. CURD ISSUER YES FOR FOR ELECTION OF DIRECTOR: MICHAEL A. MCMANUS ISSUER YES FOR FOR ELECTION OF DIRECTOR: ERNEST J. NOVAK ISSUER YES FOR FOR ELECTION OF DIRECTOR: IRVIN D. REID ISSUER YES FOR FOR ELECTION OF DIRECTOR: JOHN B. YASINSKY ISSUER YES FOR FOR PROPOSAL #02: THE RATIFICATION OF THE SELECTION OF ISSUER YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS A. SCHULMAN'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE
